UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1087



CATHY HANNA,

                                              Plaintiff - Appellant,

          versus


BLUE RIDGE REGIONAL JAIL AUTHORITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CA-03-8-6)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cathy Hanna, Appellant Pro Se. Carlene Booth Johnson, PERRY &
WINDELS, Dillwyn, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cathy Hanna appeals the district court’s order denying

relief on her civil complaint.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     See Hanna v. Blue Ridge Regional

Jail Auth., No. CA-03-8-6 (W.D. Va. Dec. 15, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -